DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-20 are pending (claim set as filed on 02/21/2020).

Election/Restrictions
Applicant’s election of Group I, method claims, in the reply filed on 11/08/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)). Product claims 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, only method claims 1-14 and 16-19 are presented for examination.

Priority
	This application is a CON of PCT/JP2018/030765 filed on 08/21/2018, which has a foreign application to JP 2017-158899 filed on 08/21/2017.

Drawings
	The drawings filed on 02/21/2020 have been accepted.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 02/21/2020 and 10/02/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitano (US Patent no. 11,249,070 B2, with a PCT filing date of 04/19/2017 and a different inventive entity).
Kitano’s general disclosure is related to “a method of assessing an anti-cancer drug including culturing a cell structure including cancer cells and stromal cells in a presence of at least one anti-cancer drug, and assessing an anti-cancer effect of the at least one anti-cancer drug based on a number of viable cancer cells in the cell structure after the culturing” (see abstract, col. 1, lines 20-28, & col. 3, lines 24-67). Kitano discloses “as an anti-cancer drug assessment method performed in an in vitro system, for example, PTL 1 discloses a method for performing anti-cancer assessment of drugs by culturing cancer cells coexisting with immune cells in a droplet of collagen gel” (see col. 2, lines 5-9). 
Regarding claims 2-3, Kitano teaches examples of stromal cells include endothelial cells, fibroblasts, nerve cells, dendritic cells, macrophages, mast cells, epithelial cells, cardiac muscle cells, liver cells, islet cells, tissue stem cells, smooth muscle cells, and the like (see col. 4, lines 63-66).
Regarding claim 4, Kitano teaches the size and shape of the cell structure are not limited because it is possible to form a vascular network structure in a state closer to vessels formed in in vivo tissue, and to obtain more highly accurate assessment, the thickness of the cell structure is preferably 5 μm or more (see col. 7, lines 42-67).
Regarding claims 5-7, Kitano teaches “the vascular network structure and the lymphatic network structure are important for the growth and activation of cancer cells” (see col. 5, lines 8-30). Cancer cells are scattered in the entire structure (see col. 9, lines 12-19).
Regarding claim 11, Kitano teaches when fibroblasts are used as the cells other than endothelial cells, the number of endothelial cells in the cell structure according to the present embodiment is preferably 0.1% or more, more preferably 0.1 to 10.0% (see col. 5-6, lines 64-8).
Regarding claims 12-14, Kitano teaches a cell structure comprising heparin and collagen (see col. 19, lines 17-35, & Examples).

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wamhoff (WO 2015/061372 A1) in view of Megata (JP-4866162 B2 - machine translation was provided by the Applicant cited in the IDS filed on 02/21/2020).
Wamhoff’s general disclosure relates to “methods for mimicking a tumor micro-environment in vitro. The present invention also relates to methods for testing drugs or compounds in such systems and identifying potential cancer drug targets” (see abstract, ¶ [0003]). 
In particular, Wamhoff teaches a method for mimicking a tumor microenvironment in vitro wherein the method comprises adding a culture medium to a cell culture container and plating at least one tumor cell type on a surface within the cell culture container (see ¶ [0006]-[0009]). Wamhoff further teaches an in vitro method of testing a drug or a compound for an effect on a tumor the method comprises adding a drug or a compound to the culture medium wherein a change in the at least one tumor cell type, in the presence of the drug or the compound, indicates that the drug or the compound has an effect on the tumor (see ¶ [0010], [0014]).
Regarding claims 4-5, Wamhoff teaches a porous membrane can be suspended in the cell culture container using a cell culture insert of a variety of sizes and thickness (e.g. 18 µm) (see ¶ [0166], [00388], [00391], [00441, [00480]). Wamhoff discloses “in vivo, the tumor micro-environment is a complex milieu containing multiple cell types including tumor cells, vascular cells such as endothelial cells, and stromal cells, such as fibroblasts. In addition, in vivo, these cells are exposed to blood flow and various biological transport conditions. In vivo, micro-vascular cells in a tumor are affected by blood flow and communicate with tumor and non-tumor cells, both physically and through diffusible factors. In addition, the tumor vasculature is abnormal, characterized by chaotic branching, a low flow rate, and leaky vessels, and thus serves as a major transport barrier to anticancer therapies that target tumor cells” (see ¶ [0004], [00252]).
Regarding claims 2-3 and 11 pertaining to the cell types, Wamhoff discloses that “in vivo, the tumor microenvironment is a complex milieu containing multiple cell types including tumor cells, vascular cells such as endothelial cells, and stromal cells, such as fibroblasts” (see ¶ [0004], [0039], [00100]-[00121]). Wamhoff teaches the at least one stromal cell type comprises immune cells, the immune cells can comprise macrophages, lymphocytes, dendritic cells, or a combination thereof (see ¶ [00128]-[00140]). Wamhoff teaches co-plating at least one tumor cell type with the endothelial cells, the co-plating can comprise plating the endothelial cells and the at least one tumor cell type at a ratio of about 100: 1 to about 3: 1. For example, the co-plating can comprise plating the endothelial cells and the at least one tumor cell type at a ratio of about 50:1 to about 10:1 (see ¶ [0085]-[0086]). The immune cells can comprise B cells, dendritic cells, granulocytes, innate lymphoid cells, megakaryocytes, monocytes, macrophages, natural killer cells, T cells, thymocytes, or a combination thereof (see ¶ [00156]-[00158]).
Regarding claims 6-7, Wamhoff teaches tumor cells derived from a human or a humanized animal are introduced into the upper volume or the lower volume (see ¶ [0013]) and plating at least one tumor cell type on a surface within the cell culture container (see ¶ [0006]-[0009], [0070]-[0074]).
Regarding claims 10 and 18 pertaining to the anticancer drug, Wamhoff teaches the anti-cancer agent comprises the immunotherapy, the immunotherapy can comprise a monoclonal antibody (see ¶ [00244]).
Regarding claims 12-14, Wamhoff teaches at least one extracellular matrix component can be deposited on the surface within the cell culture container, and the at least one tumor cell type can be plated on the at least one extracellular matrix component (see ¶ [0066]-[0067], [00141]). Wamhoff teaches tumor cells were plated on a single layer of collagen (“collagen layer”), or where the A549 tumor cells were plated on a layer of collagen and another layer of collagen was deposited on top of the plated A549 tumor cells such that the collagen substantially surrounded the tumor cells (“collagen sandwich”) (see ¶ [0029]). Extracellular matrix components for use in the methods of the invention can comprise a collagen, heparan sulfate, chondroitin sulfate, keratan sulfate, hyaluronic acid, an elastin, a fibronectin, a laminin, a vitronectin, or a combination thereof (see ¶ [0144]).
However, Wamhoff does not specifically teach: culturing immune cells (claims 1’s limitation, 16’s limitation, 8-9, and 19).
Megata’s general disclosure relates to a method for evaluating anti-cancer effect used for selecting an anti-cancer agent to be used for cancer treatment by culturing cancer cell in the presence of the drug (see abstract & ¶ [0001]).
Megata teaches “three-dimensionally culturing cancer cells in a collagen gel, it is possible to evaluate the physiological anti-cancer drug concentration administered to the human body in clinical practice, and furthermore, by co-existing immune cells, it was found that the in vivo environment can be reproduced and the anticancer effect can be evaluated at low cost and without being restricted by the time schedule, and the present invention was completed” (see ¶ [0008]-[0009], Example 1). 
Megata further teaches “An immune cell that co-exists with a cancer cell to be cultured in an in vivo environment. Specifically, PBMC (autologous plasma peripheral blood mononuclear cells) can be used. PBMCs include lymphocytes and monocytes. Monocytes include macrophages. Lymphocytes include NK cells, B cells, and T cells. These components may be used alone or in combination. The immune cells may be collected from a living body, or may be synthesized or cultured in vitro” (see ¶ [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use immune cells including leukocytes, lymphocytes, or PBMCs such as taught by Megata in the method of Wamhoff. The ordinary artisan would have been motivated to do so is because Megata teaches culturing immune cells for co-existence with cancer cells to mimic in vivo environment for the evaluation of anti-cancer drugs. Moreover, the primary reference of Wamhoff suggested that the immune cells can comprise B cells, dendritic cells, granulocytes, innate lymphoid cells, megakaryocytes, monocytes, macrophages, natural killer cells, T cells, thymocytes, or a combination thereof (see Wamhoff at ¶ [00156]-[00158]). Therefore, one of ordinary skill in the art would have readily and reasonably envisaged a plurality of immune cells being cultured with cancer cells. The ordinary artisan would have had a reasonable expectation of success because both of the references are in the same field of endeavor directed to methods of co-culturing cells for the testing evaluation of cancer drugs. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3 and 6-12 of US Patent no. 11,249,090 (Application no. 16/164,989) in view of Megata (JP-4866162 B2 - cited in the IDS filed on 02/21/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and ‘090 are obvious variants or similar to one another. 
In particular, ‘090 teaches “A method of assessing an anti-cancer drug, comprising: culturing a cell structure comprising cancer cells and stromal cells in a presence of at least one anti-cancer drug; and assessing an anti-cancer effect of the at least one anti-cancer drug based on a number of viable cancer cells in the cell structure after the culturing, wherein the stromal cells comprises a first type of stromal cells and a second type of stromal cells such that the first type of stromal cells comprises endothelial cells and forms a vascular network structure in the cell structure and that the second type of stromal cells is stromal cells other than the endothelial cells” (see ‘090’s claim 1).
Regarding claims 2-3 and 8-9, ‘090 teaches wherein the second type of stromal cells includes at least one selected from the group consisting of fibroblasts, nerve cells, dendritic cells, macrophages, and mast cells (see ‘090’s claims 6-8).
Regarding claim 4, ‘090 teaches wherein the cell structure has a thickness of 5 μm or more (see ‘090’s claim 9).
Regarding claim 5, ‘090 teaches wherein the cell structure has the vascular network structure having at least one of a vascular network structure of blood vessels and a vascular network structure of lymph vessels (see ‘090’s claim 10).
Regarding claims 6-7, ‘090 teaches wherein the cancer cells are scattered in the cell structure and wherein the cell structure comprises a cell layer including only the cancer cells (see ‘090’s claims 2-3).
Regarding claim 11, ‘090 teaches a total number of the vascular endothelial cells and the lymphatic endothelial cells in the cell structure is in a range of 0.1% to 10% of a number of the fibroblasts (see ‘090’s claim 16).
However, ‘090 does not teach: culturing immune cells (claims 1’s limitation, 16’s limitation, 8-9, and 19).
Megata’s disclosure is discussed above and reprised herein for brevity.
For the similar rationale as discussed above, it would have been obvious to one of ordinary skill in the art to employ or use immune cells including leukocytes, lymphocytes, or PBMCs such as taught by Megata in the method of ‘090.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653